ORDER
PER CURIAM.
AND NOW, this 16th day of April 2013, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioners, is:
Where the Adoption Act allows for termination of parental rights when the termination serves the child’s developmental, physical and emotional needs and welfare, and where the lower courts refused to terminate parental rights due to the existence of a bond despite the bond being pathological in nature, whether allowance of appeal is appropriate so that this Court can provide appropriate guidance to the lower courts on whether a pathological bond is a bond that is necessary and beneficial to the child and determine if the Superior Court erred and/or abused its discretion in affirming the trial court.
This matter will be submitted on briefs.